DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 12/17/2021 together with examiner’s amendment are sufficient to overcome all previous rejections and or objections.  All rejection and/or objection are herein withdrawn.
 Claims 21-30 are pending and under examination.

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9351993, 10201562, 9937201 and 10588923 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ms Georgia Kefallinos on 01/06/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 21, line 10, after “physiological pH”, insert ---, wherein the visualization agent is an iodinated compound, barium sulfate, tantalum, superparamagnetic iron oxide, gadolinium molecules, or a combination thereof---.
Claim 23, cancel claim 23.
Claim 29, cancel claim 29.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the amendment narrows down the scope of claim so applicant’s claimed invention is not obvious in view of art in the record. Since there is no other outstanding issue remaining, claims 21-22, 24-28 and 30 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-22, 24-28 and 30 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613